Title: To Alexander Hamilton from Ernst Frederich von Walterstorff, 31 May 1803
From: Walterstorff, Ernst Frederich von
To: Hamilton, Alexander



London 31st May 1803
Dear General,

I will now according to my promise when I left St: Croix acquaint You of my safe arrival at Portsmouth the 27th. instant and write You a few lines about the present state of politics.
You may think of our surprize, Sir, when we learned from an English Brig of war in the Channel that England had declared war against France and that hostilities had actually commenced. Who can foretell what will be the result of this war and to what extent it will go? I do not conceive it possible that the continental powers, particularly, Austria, with regard to Italy can avoid getting into it. Many people think that no cordial peace can be established between England and France as long as Bonaparte lives and is at the head of the french Government, because the English Govt. is afraid of his ambition. I fear the war will be carried on with great animosity. The neutral powers will, I think, be respected by the English, at least untill England has formed some strong continental connections. Both parties are now courting Russia and everybody must be anxious to know what plan the Court of St. Petersbourg will adopt. I do not think that the tranquillity of Denmark will be affected, at least not for the present. Denmark is on the most friendly term with Russia and the Danish Minister enjoys the greatest consideration at Petersburg. I think however that the Neutral should act with the great prudence and circumspection and be very cautious in granting passes to Ships.
Give me leave, Sir, to introduce to Your acquaintance Mr Peterson, who is appointed Danish Consul General in america; he is a well informed man, without any kind of pretentions, and will, I hope, be approved of by the Government of the United States. It is a great loss to Your Government that you have not Mr King here in the present situation of affairs.
My best respects attend Mrs. Hamilton. Believe me to be with the greatest consideration and a very sincere attachment,
Dear Sir   Your Most obedt. humble Servant

Walterstorff
Major General Alexr. HamiltonNew York.

